Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on February 17th, 2022 has been received and fully considered.

Claims 1-20 are pending.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, it is not clear “a control device” is the same as “a control device” on line 3.
In claim 1, line 11, line 16, line 19, it is not clear “a decoupling device” is the same as “a decoupling device” on line 3. 
In claim 2, line 2, it is not clear “a substrate” the same as “a substrate” in claim 1, line 3.
In claim 9, line 2, it is not clear what “wherein the to some of the plurality of second decoupling pads” means.
Claims 3-8 are rejected because they depend from claim 1.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,264,319 (hereinafter U.S. Pat. No. ‘319). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of U.S. Pat. No. ‘319 recite similar elements and limitations in claims 1, 10-20 of the present application.
Regarding claim 1 of the present application, claim 11 of U.S. Pat. No. ‘319 recites “A storage system comprising a storage device, a control device, and a decoupling device disposed on a circuit substrate, wherein the control device comprises: 
a first power pad, a second power pad (claimed power pads), ground pads, and an internal voltage pad to provide some of voltages generated in the control device to the storage device; 
external input/output pads to communicate with an external system; and 
internal input/output pads to communicate with the storage device, 
wherein: 
the decoupling device includes a plurality of unit capacitors constituting a plurality of decoupling capacitors; 
each of the unit capacitors includes a first electrode pad (claimed first decoupling pad)  and a second electrode pad (claimed second decoupling pad); 
the first power pad of the control device is electrically connected to the first electrode pad of one of the unit capacitors; 
the second power pad of the control device is electrically connected to the first electrode pads of two of the unit capacitors; 
the ground pads of the control device are electrically commonly connected to the second electrode pads of the unit capacitors; 
each of the unit capacitors includes capacitor elements formed in recesses formed in a base substrate, and a lower electrode, a capacitor dielectric layer, an upper electrode, a first terminal connected with the upper electrode, and a second terminal connected with the lower electrode shared by the capacitor elements; and 
some of the unit capacitors are selectively connected with each other to constitute the decoupling capacitors having various capacitances.”

Regarding claim 10 of the present application, claim 1 of U.S. Pat. No. ‘319 recites “A storage system comprising a storage device, a control device, and a decoupling device disposed on a circuit substrate, wherein: 
the storage device is configured to receive and store data from the control device; 
the control device is configured to generate an inner voltage; 
the decoupling device is connected to the control device and decouples the inner voltage; 
the decoupling device includes a plurality of unit capacitors constituting a plurality of decoupling capacitors; 
each of the unit capacitors includes a plurality of capacitor elements, a first terminal, and a second terminal; and 
some of the unit capacitors are selectively connected with each other to constitute the decoupling capacitors having various capacitances.”

Regarding claim 11 of the present application, claim 11 of U.S. Pat. No. ‘319 recites “A storage system comprising a storage device, a control device, and a decoupling device (claimed decoupling capacitor) disposed on a circuit substrate, wherein the control device comprises: 
a first power pad, a second power pad, ground pads, and an internal voltage pad to provide some of voltages generated in the control device to the storage device; 
external input/output pads to communicate with an external system; and 
internal input/output pads to communicate with the storage device, 
wherein: 
the decoupling device includes a plurality of unit capacitors constituting a plurality of decoupling capacitors; 
each of the unit capacitors includes a first electrode pad and a second electrode pad; 
the first power pad of the control device is electrically connected to the first electrode pad of one of the unit capacitors; 
the second power pad of the control device is electrically connected to the first electrode pads of two of the unit capacitors; 
the ground pads of the control device are electrically commonly connected to the second electrode pads of the unit capacitors; 
each of the unit capacitors includes capacitor elements formed in recesses formed in a base substrate, and a lower electrode, a capacitor dielectric layer, an upper electrode, a first terminal connected with the upper electrode, and a second terminal connected with the lower electrode shared by the capacitor elements; and 
some of the unit capacitors are selectively connected with each other to constitute the decoupling capacitors having various capacitances.”

Regarding claim 12 of the present application, claim 2 of U.S. Pat. No. ‘319 recites “The storage system of claim 1, wherein: 
the capacitor elements include a lower electrode, a capacitor dielectric layer, and an upper electrode formed in recesses formed in a base substrate; 
the first terminal is connected to the upper electrode; and 
the second terminal is connected to the lower electrode.”

Regarding claim 13 of the present application, claim 3 of U.S. Pat. No. ‘319 recites “The storage system of claim 2, wherein the recesses have a shape of holes extending from a surface to an inside of the base substrate and are periodically arranged to be spaced apart from one another.”

Regarding claim 14 of the present application, claim 4 of U.S. Pat. No. ‘319 recites “The storage system of claim 2, wherein the lower electrode includes: 
lower electrode patterns formed on inner walls of the recesses; and 
lower connectors formed on a buffer insulating layer on the base substrate to horizontally extend and electrically connect the lower electrode patterns.”

Regarding claim 15 of the present application, claim 5 of U.S. Pat. No. ‘319 recites “The storage system of claim 4, wherein the lower connectors include: 
lower main connectors electrically connecting the lower electrode patterns; and 
lower sub-connectors electrically connecting the lower main connectors.”

Regarding claim 16 of the present application, claim 6 of U.S. Pat. No. ‘319 recites “The storage system of claim 5, wherein both the lower main connectors and the lower sub-connectors form a mesh shape.”

Regarding claim 17 of the present application, claim 7 of U.S. Pat. No. ‘319 recites “The storage system of claim 4, wherein the capacitor dielectric layer includes dielectric patterns formed on inner walls of the lower electrode patterns in the recesses.”

Regarding claim 18 of the present application, claim 8 of U.S. Pat. No. ‘319 recites “The storage system of claim 7, wherein the upper electrode includes: 
upper electrode patterns formed on inner walls of the dielectric patterns to fill the recesses; and 
upper connectors formed on the buffer insulating layer on the base substrate to horizontally extend and electrically connect the upper electrode patterns.”

Regarding claim 19 of the present application, claim 9 of U.S. Pat. No. ‘’319 recites “The storage system of claim 8, wherein the upper connectors include: 
upper main connectors directly electrically connecting the upper electrode patterns; and
upper sub-connectors directly electrically connecting the upper main connectors.”

Regarding claim 20 of the present application, claim 10 of U.S. Pat. No. ‘319 recites “The storage system of claim 9, wherein: 
the first terminal includes electrode vias and an electrode pad, the electrode vias vertically overlap the upper connectors, and 
the electrode vias vertically extend to electrically connect the upper connectors to the electrode pad.”

Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827